Citation Nr: 1720016	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  14-34 706A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $1,977.60.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from May 1976 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.


FINDING OF FACT

On May 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


